Citation Nr: 1718058	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  15-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the August 2013 reduction for pulmonary tuberculosis (PTB), inactive with bilateral apical pleural thickening, and bronchiectasis from 60 percent to 10 percent rating was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from May 1954 to September 1958 and from December 1963 to April 1979. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time of the effective date of the reduction, in August 2013 the 60 percent disability rating for the Veteran's service-connected pulmonary tuberculosis (PTB), inactive with bilateral apical pleural thickening and bronchiectasis, had been in effect for less than five years. 

2. At the time of the May 2013 rating decision, the evidence showed the Veteran's pulmonary tuberculosis (PTB) inactive with bilateral apical pleural thickening and bronchiectasis was manifested by pulmonary function testing (PFT) with FEV-1 (Forced Expiratory Volume in One Second) of 54 percent predicted and FEV-1/Forced Vital Capacity (FVC) of 80 percent predicted, the FEV-1/FVC test most accurately reflecting the Veteran's disability; and did not more nearly approximate FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted and does not result in maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.

3. The RO's decision to reduce the evaluation was supported by evidence of record at the time of the reduction, which showed improvement in the Veteran's condition. 


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for PTB inactive with bilateral apical pleural thickening and bronchiectasis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.45, 4.59, 4.97 Diagnostic Code 6723-6600 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below). 38 C.F.R. § 3.105 (e). Therefore, the notice provisions of the VCAA do not apply to the rating reduction issue on appeal.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2008, June 2011 and January 2015, and supplemental opinions in March 2012, and February 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Rating Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344 (a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

The Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared. The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105 (e).

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344 (a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344 (b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344 (c).

The 60 percent rating for the Veteran's service-connected PTB, inactive with bilateral apical pleural thickening, and bronchiectasis was effective April 20, 2011, and was reduced effective August 1, 2013 slightly more than two years later. Accordingly, the requirements under 38 C.F.R. § 3.44 (a) and (b) do not apply in this case. A February 2013 letter provided the Veteran with appropriate notice of the proposed reduction of his PTB from 60 to 10 percent. During the ensuing 60 day period, the Veteran submitted a notice of disagreement as to the reduction, and contends the reduction was improper. The Veteran requested a hearing which was held at RO in December 2014. In a May 2013 rating decision, the RO effectuated the proposed reduction, effective August 1, 2013, noting the Veteran had not submitted any evidence that the reduction should not be made. The RO's reduction was procedurally in accordance with the notice provision under 38 C.F.R. § 3.105. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history. Furthermore, 38 C.F.R. § 4.13  provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Brown, supra; 38 C.F.R. §§ 4.2, 4.10. A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of the evidence weighs against the claim. Brown, supra. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

III. Analysis

The Veteran served as a U.S. Navy disbursing clerk and retired at the rank of petty officer first class. The Veteran contends he is entitled to a 60 percent rating for his service-connected PTB, inactive with bilateral apical pleural thickening, and bronchiectasis. Service connection for PTB has been in effect since October 1, 1958, at which time a 100 percent rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.97, Diagnostic Code 6703. The Veteran filed an increased rating claim in April 2011. A 60 percent rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.97, Diagnostic Codes 6723-6600 effective April 20, 2011. A February 2013 rating decision proposed to decrease the Veteran's 60 percent rating to a 10 percent rating. In February 2013 the Veteran was notified of the proposed reduction, and submitted a notice of disagreement in April 2013 as to the reduction.  A May 2013 rating decision implemented the proposed reduction. Accordingly, here, the Board must determine whether the medical evidence of record as of August 2013 established that the Veteran's PTB improved so as to no longer warrant a 60 percent disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2  (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Turning to the applicable rating criteria under Diagnostic Code 6723-6600, a 10 percent rating is currently assigned to the Veteran's PTB, inactive with bilateral apical pleural thickening, and bronchiectasis, effective August 1, 2013, pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6723-6600. 

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6600 through 6817, and 6822 through 6847. Chronic, inactive, pulmonary tuberculosis is rated under DC 6723. Ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 may not be combined with each other. See 38 C.F.R. § 4.96 (2016). Where there are coexisting respiratory conditions, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. A single rating will be assigned under the Diagnostic Code that reflects the predominant disability with elevation to next higher evaluation where the severity of the overall disability warrants such elevation.

Pulmonary function tests (PFTs) are required to evaluate under DC 6600 unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required. 38 C.F.R. § 4.96 (d)(1). VA notes that PFTs must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes. See 38 C.F.R. § 4.96 (d)(5). Post-bronchodilator PFTs are only not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96 (d)(4). Evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid. 38 C.F.R. § 4.96 (d)(3). When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), the test result deemed by the examiner to most accurately reflect the level of disability is used for rating purposes. See 38 C.F.R. § 4.96 (d)(6). 

Under DC 6600, a 10 percent evaluation is assignable for bronchitis, chronic with FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted. A 30 percent evaluation is assignable for bronchitis with FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assignable for with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit). 38 C.F.R. § 4.97, DC 6600. A 100 percent evaluation is assignable for FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a requirement for outpatient oxygen therapy. Id. 

Public Law 90-493 repealed section 356 of Title 38, United States Code that had provided graduated ratings for inactive TB (such as Diagnostic Code 6723). The repealed section, however, still applies to the case of any Veteran who, on August 19, 1968, was receiving or entitled to receive compensation for TB. See 38 C.F.R. § 4.96 (b) (2016). The general rating formula provides a 100 percent disability rating for two years after the date of inactivity, following active pulmonary TB. Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent disability rating is assigned. Thereafter, for five years, or to eleven years after the date of inactivity, a 30 percent disability rating is assigned. Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned. Following moderately-advanced lesions, but provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent disability rating is assigned. Otherwise, only a zero percent (noncompensable) rating is assigned. 

The notes following the general rating formula for inactive pulmonary TB specify that the graduated 50 percent and 30 percent ratings, as well as the permanent 30 percent and 20 percent ratings, are not to be combined with ratings for other respiratory disabilities. See 38 C.F.R. §§ 4.96 (b), 4.97 (2016). Public Law 90-493 repealed section 356 of Title 38, United States Code that had provided graduated ratings for inactive TB (such as Diagnostic Code 6723). The repealed section, however, still applies to the case of any Veteran who, on August 19, 1968, was receiving or entitled to receive compensation for TB. See 38 C.F.R. § 4.96 (b) (2016). Where the repealed provision remains applicable, it should be mentioned in the discussion portion of all ratings in which these provisions are applied. Id.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding the rating reduction was proper. During the appeal the Veteran has reported a dry cough, occasional shortness of breath, and chest pains. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the period on appeal.

The Veteran was afforded a VA examination in February 2008. The Veteran reported on and off cough, dyspnea on moderate exertion, and weekly wheezing, with chest and back pain. See February 2008 VA examination. No fatigue, swelling or respiratory failure were noted. X-rays noted unchanged pleuroparenchymal opacities and atelectasis in the left upper lobe. PFTs noted a moderate restrictive ventilator pattern. PFTs noted FVC of 61 percent and FEV-1 of 75 percent. PFTs were taken pre-bronchodilator with no indication post-bronchodilator testing was done. The examiner noted moderate restrictions on the effects of daily living. Id.

The Veteran was afforded a VA examination in June 2011. The Veteran reported an on and off cough, dyspnea and chest and back pains. See June 2011 VA examination. The Veteran reported a history of productive cough. No history of wheezing, dyspnea, hemoptysis, fever anorexia or night sweats were noted. X-rays noted bilateral apical pleural thickening, minimal on the right and moderate on the left. Left upper lobe reticular and ill-defined densities possibly from PTB were noted. The examiner noted compared to the prior imaging in June 2009 the bilateral apical pleural thickening was stable, and the reticular and ill-defined densities in the left upper lobe were unchanged. Better definition of the fine focal reticular densities in the left paracardiac areas appears to have regressed. The examiner noted no change from the prior examination.  Previously noted right lower lobe haziness had completely resolved. PFTs noted FVC of 50 percent pre-bronchodilator and 57 percent, post-bronchodilator FEV-1 of 54 percent, pre-bronchodilator and 53 percent post-bronchodilator, and FEV-1/FVC of 80 percent, pre-bronchodilator and 69 percent post-bronchodilator. Id.

Next, the Veteran was afforded a supplemental VA opinion in November 2012. The examiner noted a review of the June 2011 VA examination and found that on PFTs the FVC PFT most accurately reflects the Veteran's current pulmonary function. See November 2012 VA opinion. An addendum opinion was associated with the claims file in February 2013. The examiner was asked to clarify whether for the PFTs the FEV-1 or FEV-1/FVC PFT most accurately reflects the Veteran's current pulmonary function, as the FVC is not in the rating schedule. The VA examiner found that the FEV-1/FVC most accurately reflects the Veteran's current pulmonary function. See February 2013 VA addendum.

Next, the Veteran was afforded a VA examination in January 2015. The Veteran reported shortness of breath, throat irritation, an occasional cough which is usually productive with yellowish phlegm, and occasional pleuritic chest pain. See January 2015 VA examination. The examiner noted a diagnosis of emphysema, pulmonary tuberculosis, and bronchiectasis. The examiner noted the Veteran has been has been on albuterol for an intermittent cough, daily, and had dyspnea with pleuritic chest pain. The examiner noted a scar that is not painful, unstable or greater than 39 square centimeters. Imaging in November 2014 noted stable findings with bronchitis changes. Pulmonary function testing noted FEV-1 of 78 percent pre-bronchodilator and 82 percent post-bronchodilator which the examiner found most accurately reflects the Veteran's disability level. FEV-1/FVC testing was 78 percent pre-bronchodilator and 82 percent post-bronchodilator.  The examiner noted the Veteran's respiratory condition has a mild impact on his walking. In addition, the examiner found that the Veteran's bronchiectasis was at least as likely as not related to or due to pulmonary tuberculosis. Id. 

There is no evidence the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations, these are entitled to significant probative weight in determining the severity of the Veteran's PTB during the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. A July 2011 treatment note reported ongoing dry cough with occasional phlegm especially in the early morning. The Veteran also reported chest and back heaviness when coughing. See July 15, 2011 VA nursing note. 

A March 2012 treatment note reported a chronic cough with greenish/yellowish phlegm, occasional shortness of breath and substernal heaviness. See March 16, 2012 VA treatment record. 

In May 2013 a treatment note reported ongoing coughing and chest pains, and difficulty breathing associated with a chronic cough, for which the Veteran was prescribed a course of antibiotics. See May 21, 2013 VA primary care note. 

May 2013 private treatment records and PFTs with FEV-1/FVC of 76 percent and FEV-1 of 87 percent have been associated the claims file. The physician noted a moderate restrictive ventilator defect with no significant response to bronchodilator. See May 11, 2013 private treatment record. 

Based on the lay and medical evidence of record, the Board finds that a disability rating greater than 10 percent was not warranted for the Veteran's PTB under the schedular criteria. During this period the Veteran has reported that he has an ongoing dry cough, shortness of breath, and chest pains on occasion. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a rating restoration. VA and private treatment records note ongoing chronic cough and chest pain. The RO based the disability rating of 60 percent on the result of a June 2011 VA examination. Review of the VA examinations, VA and private treatment records does not support a 60 percent evaluation under Diagnostic Code 6600. Private treatment records noted PFTs with the VA examination in June 2011 noted FEV-1/FVC of 80 percent predicted, pre-bronchodilator which the examiner found most accurately reflects the Veteran's current pulmonary function. The Board notes the Veteran's post-bronchodilator was 69 percent, and thus use of the higher pre-bronchodilator result is warranted. Private treatment records in May 2013 note pulmonary function testing with FEV-1/FVC of 76 percent post-bronchodilator and FEV-1 of 87 percent post-bronchodilator. The Board notes that May 2013 private treatment records were not associated with the claims file until November 2013, after the rating reduction. However, consideration of this evidence is permissible for determining whether the condition has demonstrated actual improvement, which is shown in PFTs from May 2013. Further, treatment records and VA examinations are absent evidence of other associated symptomatology, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the Veteran requiring oxygen therapy.

The Board finds that the Veteran's PTB inactive, with bilateral apical, pleural thickening, and bronchiectasis was shown to improve and warranted no more than a 10 percent disability rating under the schedular criteria. The VA examination in June 2011 indicated the Veteran's PFT showed improvement from the prior February 2008 VA examination. The Board notes that the 60 percent rating was originally based on the June 2011 VA examination, however a February 2013 VA addendum provided clarification, and as a result of such, improvement was shown in the ability to function under the ordinary conditions of work and life. The Board finds that this evidence shows that there was an actual improvement in the Veteran's condition, which was sustained over a period of time, as noted above by the May 2013 private treatment records and January 2015 VA examination. The Board further notes that no other evidence of record during this period indicating that a disability rating greater than 10 percent is warranted. 

The Board has considered whether the Veteran is entitled to a higher disability rating for PTB is warranted under applicable diagnostic codes. However, as noted above, VA regulation does not allow ratings under diagnostic codes for respiratory disabilities to be combined. See 38 C.F.R. § 4.97. Additionally, the Veteran's PTB does not involve any other symptoms or manifestations that would warrant evaluation under any other provisions of the rating schedule. 

The Board finds that the reduction of the Veteran's disability rating from 60 to 10 percent was proper. The preponderance of the evidence is against a restored rating for the Veteran's service-connected PTB inactive with bilateral apical pleural thickening, and bronchiectasis. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claims are denied.

ORDER

Restoration of a 60 percent rating for pulmonary tuberculosis, inactive with bilateral apical pleural thickening, and bronchiectasis is denied.


________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


